CRIST, Presiding Judge.
This case involves an action for damages by plaintiffs stemming from rear-end collisions of three automobiles at a street intersection. Plaintiffs appeal from the jury verdict returned in favor of defendant. We affirm.
As plaintiff Bennie Peebles approached the intersection of Airport and Dowling Roads in St. Louis County on May 17, 1977, the traffic light was green, but the car in front of Peebles stopped at the behest of a crossing guard to allow some children to traverse the street. Peebles testified that he slowed and stopped behind the lead automobile and defendant rear-ended him, causing him to collide with the rear of the lead automobile. As a result of the collision, Peebles was injured. Plaintiffs assert that the jury verdict in defendant’s favor was against the greater weight of the credible evidence.
The record shows substantial evidence to support the verdict. While plaintiffs made *107a submissible jury case, the evidence did not warrant a directed verdict in their favor. This being the case, the jurors, as fact finders, were at liberty to believe or disbelieve the testimony of the witnesses and to deliver a verdict for defendant. Hartley v. Matejka, 585 S.W.2d 240, 242 (Mo.App. 1979). No error of law appears and an extended opinion would have no preceden-tial value.
Judgment affirmed in accordance with Rule 84.16(b).
REINHARD and SNYDER, JJ., concur.